Case: 09-60125     Document: 00511117566          Page: 1    Date Filed: 05/20/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                            May 20, 2010
                                     No. 09-60125
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

TERRON WILLIAM RAMLAL, also known as Terron Ramlal,

                                                   Petitioner

v.

ERIC H HOLDER, JR, U S ATTORNEY GENERAL,

                                                   Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                 BIA No. A99 126 775


Before GARZA, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM:*
        Terron William Ramlal, a native and citizen of Trinidad and Tobago, has
filed a pro se petition for review of the January 30, 2009, order of the Board of
Immigration Appeals (BIA) holding that he was removable because of a prior
aggravated felony conviction. Because he did not file a petition for review of the
BIA’s separate order denying his motion to reopen, we are without jurisdiction
to consider it.     See 8 U.S.C. § 1252(b)(1), (6); Stone v. INS, 514 U.S. 386,



        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-60125    Document: 00511117566 Page: 2              Date Filed: 05/20/2010
                                 No. 09-60125

393-95, 405 (1995).       We consider only the issues raised that concern the
January 30, 2009, order.
       Ramlal seeks a remand of his case to the BIA to determine whether his
recidivism had to be established in the state court criminal proceeding for the
second possession offense in order for the offense to qualify as an aggravated
felony. This argument is without merit. See Carachuri-Rosendo v. Holder, 570
F.3d 263, 265-68 (5th Cir.), cert. granted, 130 S. Ct. 1012 (2009).
       In addition, Ramlal contends that his second drug possession offense was
not an aggravated felony because his first possession conviction was not final
when    he    committed    the   second    offense.     See     21   U.S.C.     §    844(a);
Carachuri-Rosendo, 570 F.3d at 265. An order deferring adjudication of guilt
and imposing community supervision is a “conviction” for immigration purposes.
8 U.S.C. § 1101(a)(48)(A); Madriz-Alvarado v. Ashcroft, 383 F.3d 321, 330 (5th
Cir. 2004).    Because Ramlal did not appeal the February 21, 2006, order
deferring adjudication of guilt for the first offense, the conviction became final
on March 23, 2006. See T EX. R. A PP. P. 26.2(a)(1). He committed the second
possession offense after that date on August 16, 2006. He fails to show that the
BIA erred in determining that the second offense was an aggravated felony.
       According to Ramlal, the BIA violated his right to procedural due process
by failing to provide a reasoned explanation for its decision. This argument is
unsupported by the record, which includes a thorough written decision by the
Board describing the legal bases for its decision.
       The    remaining    arguments      are   not   briefed    sufficiently       for   our
consideration. See F ED. R. A PP. P. 28(a)(9)(A); Yohey v. Collins, 985 F.2d 222,
224-25 (5th Cir. 1993); Soadjede v. Ashcroft, 324 F.3d 830, 833 (5th Cir. 2003).
We thus deem abandoned Ramlal’s claims that the BIA violated his right to a
fair hearing, that the Department of Homeland Security (DHS) treated citizens
of Trinidad and Tobago differently from other aliens, that DHS violated Ramlal’s
right to due process by removing him from the United States while his motion

                                           2
   Case: 09-60125   Document: 00511117566 Page: 3     Date Filed: 05/20/2010
                                No. 09-60125

for a stay and his appeal were pending in this court, that the BIA abused its
discretion, and that the BIA erred by not considering the cumulative “hardship
factors.”
      The petition for review is DENIED.




                                      3